Citation Nr: 1825876	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  16-34 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an increased rating for the residuals of a shrapnel wound, right thigh, with partial sciatic neuropathy, to include a surgical scar, currently rated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2014 and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist requires efforts to ensure all relevant treatment records have been obtained and associated with the claims file.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  In June 2016, the Veteran submitted an authorization to obtain outstanding medical records that was rejected as incomplete by the Private Medical Records Retrieval Center.  There is no indication the AOJ followed up with the Veteran regarding this authorization.  The Board finds further efforts are necessary in this regard to ensure all relevant treatment records have been obtained and associated with the claims file.

VA is required to provide an examination or obtain a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA treatment records show the Veteran has back disability.  In a June 2016 written statement, the Veteran asserted he injured his back while driving a dump truck during his service in the Republic of Vietnam and was treated at a military hospital in Quin-yon, Vietnam.  The Veteran further reported he had back surgery in 1976 at Mission Bay Hospital in San Diego, California, and requested assistance with obtaining the records related to the procedure.  The Veteran has also asserted his current back disability is secondary to the service-connected residuals of a shrapnel wound, right thigh with partial sciatic neuropathy.  Yet, he has not been provided an examination regarding his service connection claim for a back disability.  The Board finds an examination is necessary to fulfill the duty to assist.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify sources of all relevant outstanding treatment records and make reasonable efforts to obtain any records from any identified source and associate them with the claims file, to include records related to a 1976 back surgery at Mission Bay Hospital in San Diego, California.

2.  Schedule the Veteran for an examination regarding his service connection claim for a back disability.

The selected examiner must provide an opinion addressing whether the Veteran has a current back disability that is at least as likely as not (50 percent probability or greater) the result of disease or injury in service; or proximately due to, or aggravated by, his service-connected disabilities, to include the residuals of a shrapnel wound, right thigh with partial sciatic neuropathy.  The secondary service connection opinion must address both causation and aggravation to be deemed adequate.  The examiner is advised aggravation means an increase in the severity of the underlying disability beyond its natural progression.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion, to include his report of back injury while driving a dump truck during service in the Republic of Vietnam.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  The reports cannot be rejected solely because they are not documented in contemporaneous medical treatment records.

The examination report must include a complete rationale for the opinion provided.

3.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

